 384DECISIONSOF NATIONALLABOR RELATIONS BOARDGeorge L.Gerken and John T.Gerken,Partners,d/b/a Gerken&SonsWholesale FoodsandDennis G. Allen.Case 14-CA-7401January 14, 1974DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn October31, 1973,Administrative Law JudgeMorton D.Friedman issued the attached Decision inthis proceeding.Thereafter,Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, George L. Gerkenand John T. Gerken, Partners, d/b/a Gerken & SonsWholesale Foods, Belleville, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.iThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judgeit is theBoard's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91 NLRB 544, enfd 188 F 2d 362 (C.A 3, 1951) We have carefullyexaminedthe record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge:Upon a charge filed on May 10, 1973, by Dennis G. Allen,an individual, herein called the Charging Party or Allen,the Regional Director for Region 14 of the National LaborRelationsBoard,herein called the Board, issued acomplaint on June 12, 1973, on behalf of the GeneralCounsel of the Board against George L. Gerken and JohnT.Gerken, Partners, d/b/a Gerken & Sons WholesaleFoods, herein called the Respondent, alleging violations ofSection 8(a)(3) and (1) of the National Labor RelationsAct, herein called the Act.In itsduly filed answer, theRespondent, while admitting certain allegations of thecomplaint,denied the commission of any unfair laborpractices.Pursuant to notice,a hearing in this case was held beforeme at St.Louis,Missouri,on August21, 1973.All partieswere represented and were afforded full opportunity to beheard.Upon consideration of the entire record herein,includingthe briefs of the parties,and upon my observation of eachwitness appearing before me at the hearing herein, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a partnership of George L. Gerken andJohn T. Gerken, with its office and principal place ofbusiness at the city of Belleville, Illinois, is engaged in thenonretail sale and distribution of canned goods, freshvegetables, and related products. Dunng the year endingDecember 31, 1972, a representative period, the Respon-dent purchased and caused to be transported and deliveredto its place of business in Belleville, Illinois, freshvegetables, canned goods, and other goods and materialsof a value in excess of $50,000 which were transported anddelivered to its place of business directly from pointslocated outside the State of Illinois.Itisadmitted, and I find, that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2),(6), and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDIt is admitted, and I find, that Chauffeurs & HelpersLocal Union No. 50, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA.TheIssues'The principal issue in this case is whether the Respon-dent first laid off and then discharged employee DennisAllen because Allen filed a grievance and engaged in otherprotected activities on behalf of the Union, or whether theRespondent discharged Allen for cause. The other issuesare whether the Respondent threatened Allen with morearduous working conditions in order to discourage hisunion activity and threatened Allen with discharge becausehe had filed a grievance with and sought assistance of theUnion.B.The FactsThe Respondent has had a bargaining relationship withtheUnion since 1946, the year that Respondent startedbusiness.During that period of time, the Respondent hasentered into successive bargaining agreements with theUnion, including the bargaining agreement which expiredon April 1, 1972, covering a unit of Respondent's drivers.The drivers' duties are principally to deliver Respondent's208 NLRB No. 71 GERKEN & SONS WHOLESALE FOODS385merchandise to its various customers. During that periodof time, also, the relationship between the Union and theRespondent has been, with the exception of the case ofDennisAllen,theCharging Party herein, relativelyuneventful.In January 1972, the Respondent received a 60-daynotice of request to negotiate a new contract to replace thethen current contract which was due to expire April 1,1972. Evidently, thereafter, both the Respondent and theUnion either completely forgot about this request forrenegotiation or purposely ignored it. In any event, nothingfurther was done about the renegotiationuntil sometime inFebruary 1973. In the interim, on Apnl 1, 1972, the date ofthe expiration of the contract as noted above, theRespondent gave to its drivers a 25-cents-per-hour wageincrease without consultation with the Union. Among thedriverswho received such increase was Dennis Allen.Allen, one of the Respondent's five drivers i and amember of the Union, was hired by the Respondent inSeptember of 1970. He started at the rate of $2.70 an hourand received a 15-cent increase as the result of a unionnegotiated contractual raise in 1971. Upon the expirationof the contract on April 1, 1972, Allen along with the fourother drivers received a 25-cent raise so that at the time ofhis discharge on May 4, 1973, he was making $3.10 anhour. As noted above, the April 1973 raise was voluntaryand was given to the employees without consultation ornegotiation with the Union. In addition to the raises, Allenat each Christmastime during his employment was given abonus by the Respondent, also in addition to anycontractual arrangement, the last such bonus being atChristmas 1972, at which time Allen was given $100. Inaddition, Allen was also permitted to borrow the Respon-dent's truck for his own personal use upon severaloccasions during his period of employment.On Friday, February 2, 1973, Allen engagedmanagingpartner John T. Gerken, familiarly known as Tom Gerken,ina conversation in the Respondent's office. Alleninformed Tom Gerken that Allen's wife was going to havea baby and that he was concerned with hospitalization andother medical costs. Tom Gerken told Allen that the lattershould go to the union office to see what kind of coverageAllen might have through the Union. In connection withthis, it should be noted that the Respondent, despite thefact that its contract with the Union had expired on April1, 1972, continued to make health and welfare payments tothe Union as required by the expired contract.As a result of this conversation with Tom Gerken, Allenvisited the union office and spoke to Arthur Luekemeyer,secretary-treasurerand business agent of the Union.Luekemeyer told Allen that the latter had full coverage forthe maternity expenses. However, at that time, in lookingover the file with regard to the Respondent, Luekemeyernoted and informed Allen that the contract had expired.This was the first time that Allen became aware of suchfact. Luekemeyer then instructed Allen to inform the othermen about this fact and to get them together to come to theunion office to discuss possible demands and requirementsfor a new contract which the Union would negotiate withthe Respondent. Allen consented to do this.At 12 noon, on the following Monday, February 6, 1973,in the office of the Respondent, Allen was informing theother drivers of this meeting and the fact that the contracthad expired when Tom Gerken entered the room. Allenthereupon informed Tom Gerken of the matter of theexpired contract and the proposed meeting to be held todraft new contract demands. Gerken replied, "That wassome union" that did not even inform its members thattheir contract with the Respondent had expired. At thistime he informed Allen that the latter was entitled to thematernity benefits because the Respondent had beenpaying the health and welfare benefit payments to theUnion up to that date.2Three days later, on Friday, February 9, at approximate-ly 1:45 p.m., Allen came into the Respondent's office tocheck out his collections at the end of the day. There TomGerken engaged Allen in a conversation.Gerken asked Allen about the Union and especiallywhether or not they had a contract. Allen answered that hepresumed they had a contract because the employees weregoing to draw up proposals for a new contract thefollowing week. Then Tom Gerken said to Allen "Well, I'mgoing to give you Monday off." When Allen asked thereason for this Gerken answered "Well, I'm going to letyou go out and look for a better job. If you think you'rebetter, you can go out and find a better job." Then Allenasked Gerken whether he was not the one who told Allento go to the Union to find out about the maternity benefits.Gerken answered that he was just going to lay Allen off forthatMonday.When Allen asked about the followingTuesday Gerken answered "Well, it's up to you whetheryou come back or not." Gerken then told Allen "If you'regoing to show me a hard time, I'm going to show you that Ican show you a hard time." Allen answered that that was ahard way to find out about a union and the conversationended.Following this conversation, on Monday, February 12,Allen was off for the day but returned to work on Tuesday,February 13.3On Tuesday, February 13, the drivers met with Lueke-meyer, union business agent, to draft their proposals to theRespondent for a new contract. When the meeting ended,Allen told Luekemeyer that he had been laid off onFebruary 12 for that day. According to Luekemeyer, whomI credit, Allen told him he had been laid off while men withless seniority were working. Luekemeyer told Allen that ifthat was so, Allen was entitled to be paid for the day andthat he would take care of it. Thereafter, on February 14,February 20, and again on March 30, at negotiationmeetingsheld with Tom Gerken, Luekemeyer told thelatter the Respondent would have to pay Allen for the dayAllen was laid off. Each time Tom Gerken refused to payAllen for that day telling Luekemeyer that he did notbelieve "in paying anyone for not working."IAllen drove a truck Monday, Tuesday, Thursday, and Friday of eachTom Gerken, and LuekemeyerweekOn Wednesday he covereda set route for the Respondent as a3The foregoingfrom the credited testimonyof Allen.Ido not creditsalesmanJohn T Gerken'sversion of the conversation preceding the layoff for2All of theforegoingfrom credited portionsof the testimonyof Allen,reasons hereinafter set forth in this Decision 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, on February 16, 1973, prior to Luekemeyer'smeetingwith Gerken, Luekemeyer sent to the Respondentthe employees' proposals for the new contract. This letterwas received by Tom Gerken some days thereafter. Afterreading the proposals, Tom Gerken on the Mondaymorning following the receipt of the letter containing theproposals, called all the employees together and spoke tothem. He told them that they had demanded a $73 perweek raise and that the Respondent would not pay this andthat "they should quit their job and go get a different jobor go see Mr. Luekemeyer and see if he couldn't get themon a concrete truck, because they paid big money, or go toSt.Louis and see if they could get on a tractor trailerbecause they paid more money."4Nevertheless, despite Gerken's initial reaction to theemployees' proposals, as noted above, negotiationsessionswere held on a number of days and finally on March 30,1973, a new collective-bargaining agreement was signed byall parties .5Although Luekemeyer had spoken to Tom Gerken at thebargaining meetings with regard to paying Dennis Allenfor February 12, as noted above, the Respondent refusedto pay Allen for that day. Accordingly, on April 23, Allennot having received any satisfaction through Luekemeyer'sefforts, filed a formal written grievance through the Unionand through Luekemeyer with the Respondent. Luekemey-er mailed this grievance to the Respondent on April 27 andthe Respondent received it within a day or two thereafter.When Allen filed the grievance, Luekemeyer told Allenthat this was the first formal grievance that had ever beenfiledagainst the Respondent in all the years of thebargaining' relationship with the Respondent. Allen testi-fied,without contradiction, that the reason he delayed solong in filinga grievance was that he thought Luekemeyercould straighten out the matter without a formal grievance.Thus matters stood until Wednesday, May 7, 1973. Onthat day Allen was preparing to leave for his usual salesroute when he was told that Tom Gerken, Jr., wouldaccompany him on the route. This was the first timeanyone had accompanied him on this route since the datethat he took it over in December 1971. So far as the recordshows, no explanation was given to Allen by anyone at themanagementlevelof the Respondent as to why TomGerken, Jr., accompanied him on that day. On thefollowing day, Thursday, May 3, Tom Gerken, Jr., andanother driver were sent on Allen's route while Allen wassent on the other driver's route. According to Allen, whosetestimony in this respect I accept, only on one otheroccasion, when Allen was ill, did anyone ever cover hisdelivery route.On that same afternoon, May 3, at about 1:45 p.m., TomGerken asked Allen to come into Gerken's warehouseoffice. Present beside Allen and Tom Gerken was GeorgeGerken, senior partner and founder of Respondent. TomGerken, referring to the formal written grievance whichAllen had filed with the Union and which the Union hadforwarded to Tom Gerken, told Allen, in substance, that4This quotation from the uncontroverted testimony of Tom Gerken5From credited testimony of Luekemeyer This testimony was uncontro-verted and, from my observation of Luekemeyer,I found him to be averyreliable witness6Allof the foregoing from credited testimony of Allen and ofsince Allen had filed a grievance in which he complainedabout being refused a day's pay for February 12, and sinceTom Gerken had given Allen a 25-cents-an-hour raiseapproximately a year before, the extra money that Allenhad received since then totalled $500. Tom Gerken thentoldAllen that since they owed Allen a day's pay,according to Allen's grievance, Allen owed the Respondentthe sum of $500. At that point, George Gerken entered intothe conversation and asked Allen what the latter was tryingto do. George Gerken then continued by reminding Allenof the favors Respondent had given Allen in the past suchas the bonuses and permitting Allen to use the Respon-dent's truck for personal use whenever Allen asked. Allenanswered that he had thanked Tom Gerken for thesefavors but that he did not think that Gerken should havelaid him off for the day of February 12. George Gerkenthen replied to the effect that Tom could do anything thathe wanted to do, and "He can lay you off or fire you anytime he wants to." George Gerken added "We laid you offMonday, hoping you wouldn't come back." When Allenreplied that he knew that, Tom Gerken reentered theconversation and stated "Well, Dad, there's no use talkingto him. That's his nature. If that's the way he wants it,that's the way it's going to be." At that point Allen walkedout of the office.Later that afternoon, at approximately 4:30 p.m.,Luekemeyer visited the Respondent's establishment anddiscussed with Tom Gerken the merits of Allen's writtengrievance. He explained to Tom Gerken that although atthe time of the I-day layoff, the 1971-1972 contract hadexpired, nevertheless, the terms and conditions of employ-ment contained therein continued by reason of a continua-tionclause in the contract and that, therefore, theRespondent had no legal right to lay off Allen or any otheremployee at a time when junior employees were working.In other words, layoffs had to be made in the order ofseniority.At the end of that discussion, Tom Gerkenindicated to Luekemeyer that he would pay Allen the day'spay. It is significant, that at thattime,although accordingtoTom Gerken's testimony, as set forth below, he hadmade up his mind to discharge Allen the following day forAllen'smistakes, he did notmention thesemistakes toLuekemeyer or to Allen during the earlier conversationwithAllen on that day. At least, Luekemeyer did nottestify to this effect and Respondent's counsel did notinquire of Luekemeyer with regard to any knowledgeLuekemeyer might have had of Allen's impending dis-charge.6The following day, May 4, Tom Gerken instructed Allento check out his money early upon Allen's return from hisdelivery route.Tom Gerken then handed Allen threechecks and explained that one check was for his week'spay, the second check was for Allen's 2-week vacation paywhich Allen had coming to him, and the third check wasfor the day's pay of February 12. Then Tom Gerken toldAllen'that Gerken wanted to square things up with Allen.He followed this with thestatement"I'm laying you offLuekemeyer AlthoughGeorge Gerken gavea slightlydifferent version ofthe conversation which occurred in the office of the Respondent betweenAllen andthe two Gerkenson Thursdayafternoon,May 3, for reasonshereinafter stated andbecause hisversion did notdiffer verymateriallyfrom Allen's version, I credit the version as containedin Allen's testimony GERKEN & SONS WHOLESALE FOODS387permanently because you made a mistake on one of mybiggest customers, Mascoutah, last week, and you've beencoming inlate." 7With that remark, and upon receiving thethreechecks as stated, Allen left the Respondent'spremises.8Several days thereafter, by letter dated May 8, 1973,which letter was sent to both Allen and the Union, TomGerken further sought to support the discharge by statingthatAllen had been discharged only after repeatedwarnings concerning careless deliveries necessitating sec-ond trips to correct the mistake and that the dischargeresulted because of Allen's disregard of work rules andsloppy, careless work habits, resulting in antagonizing theRespondent's largestcustomer.C.The Respondent's DefenseAside from giving slightly different versions of thevarious conversations between Allen and Tom Gerken andGeorge Gerken, the Respondent contends, as indicated bythe recital of its letter of May 8, 1973, that Allen wasdischarged solely for his inability to follow the Respon-dent's work rules, for sloppy work, careless deliveries, andgenerally bad working habits. According to the testimonyof Tom Gerken, during the last week of Allen's employ-ment, the latter made six very serious mistakes and this wasafter Allen had been warned on many occasions concern-ing mistakes and sloppy work habits. In fact, according toTom Gerken, the reason for the layoff of February 12, asabove set forth, was that Allen's work habits had becomesobad by that time and the mistakes he made sonumerous, that the purpose of the February 12 layoff wasto give Allen an opportunity to obtain another position,evidently because the Respondent was reluctant to take thefinal step of discharging Allen.Then, according to Tom Gerken, when Allen made thesixmistakes in the week ending May 4, 1973, the situationhad become absolutely intolerable and he had no alterna-tive but to fire Allen. The mistakes which brought aboutthe decision to discharge Allen were outlined by TomGerken in his testimony. According to that testimony, twotimesduring that last week Allen had delivered the wrongmerchandise to theMascoutah schools. The correctmerchandise, chili beans, was marked on the deliverytickets and Allen asked the caretaker or cooks at theMascoutah schools to sign for the wrong merchandise,pork and beans. Thereafter the customer (school district)calledup very angry and demanded that they putsomebody on the truck who could read the delivery ticketsand not have the cooks sign for things that were notdelivered. Then the person in charge of the school said thatshe needed the chili beans, not pork and beans, for dinnerinasmuch as they were on her menu. Accordingly, theRespondent had to send out a truck to pick up the twomistakes and deliver the correct merchandise. That wasmistake number one. Also Allen delivered barbecue to thewrong customer and someone else had to correct themistake. Then, the same week, on Thursday, when Allenwas returning to the Respondent s warehouse, he picked upa gallon jug of barbecue, which admittedly was deliveredmistakenly by another employee, and put it on his truck.On the way back the gallon jug rolled over because ofcareless placement on the truck bed and the jug broke.Finally, on Friday, the day that Allen was discharged, hedelivered to a restaurant a case of tomato juice instead oftomato sauce and had some individual sign the ticket forthe delivery. Then, when it was discovered that the wrongmerchandise was shipped, the customer called Respondentand they had to correct that mistake the Monday afterAllen was discharged. Upon learning of these mistakes,according to Tom Gerken, he discharged Allen saying thathe did not have to keep a man that makes that manymistakes and angers customers by delivering merchandisenot on the delivery ticket.As noted above, if deliveries to the Mascoutah schools ofthe pork and beans instead of chili beans was done twicethat could be counted as two mistakes. Then, as noted,Tom Gerken specified only two other mistakes that Allenhad made, although he claimed that Allen had made sixaltogether. At the most, he detailed only four.Additionally,Tom Gerken testified that three otheremployees had been fired not long before Allen wasdischargedbecause they, too, had made too manymistakes.However, no details of these discharges wererecited and the names of the employees who were allegedlydischarged and the dates of their discharges were notgiven.On the other hand, Allen testified that he had never beenreprimanded for his work performance before February 9,1973. Allen admitted to making one mistake in deliveringchili beans to the Mascoutah school district instead of porkand beans. However, he denied that he made that mistaketwice to two different schools. Further, Allen testified, withregard to the broken glass container of barbecue, thebreakage was on Friday afternoon, the last day he workedand not on Thursday; and that he was discharged within15minutes after he informed the Respondent of thebreakage upon his return to the Respondent's premises.Allen also stated that he was unaware that during that lastweek he delivered, as testified by Tom Gerken, tomatojuice instead of tomato sauce to a restaurant. Thus, Allenadmitted to only two mistakes made during that week.However, Allen did admit, that in filing for unemploymentcompensation, he stated that he was discharged "formistakes."However, Allen did testify without contradiction by theRespondent, that other employees who had made fargreater mistakes than breaking an $8 jug of barbecue hadnot been discharged. These other incidents involved $800damage to a truck by one of the drivers; a total wreckageof a $3,000 automobile belonging to the Respondent byone of the salesmen. Furthermore, Allen recited a numberof instances specifically naming dates and times at whichother delivery drivers such as Allen made a number ofmistakes and that nothing resulted by way of layoff ordischarge to these drivers.Itshould be noted, in connection with all of theforegoing, that at no time did the Respondent either at therMascoutah is a school district in Illinois to which the Respondentx From credited testimony of Allen whichwas notsubstantiallyevidently delivered a large quantity of merchandise each weekcontrovertedby thetestimonyof TomGerken. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDtime of Allen's layoffor at final discharge,inform Allenthat the latter'sunion activity was the reason for theRespondent's decisions.D.Discussion and Concluding FindingsRespondent contends,as noted above,that it never atany time either by Tom Gerken or by George Gerkeninterferedwith or threatened Allen in violation of hisSection 7 rights. Additionally, Respondent, also as notedabove,contends that Allen was first laid off and thendischargedbecause of his poor performance as anemployee and not for any discriminatory reasons.While I do not fully credit Allen with regard to histestimony to the effect that he had never before beencorrected or reprimanded in any manner with regard to hiswork performance prior to February 9, 1973, the day onwhich he was informed by Tom Gerken that he would belaid off for the day of February 12, I do credit, in the main,Allen's other testimony.Where Allen's testimony is inconflictwith the testimony of either Tom or GeorgeGerken,IcreditAllen'sversion.In addition to theobservation of these witnesses and their demeanor on thewitness stand,which forms part of the basis for mycrediting Allen over the others, I note that Luekemeyer'stestimony supports,to a substantial degree, the testimonyof Allen with regard to the transactions between Allen andLuekemeyer. Additionally, in many respects, the testimonyof both George Gerken and Tom Gerken do not materiallydiffer from Allen's testimony except with regard to theimport of such testimony.Moreover,althoughTomGerken recited that he laid off and discharged Allen forpoor performance and for making mistakes,he recitedonly, at the most,four mistakes and not six. Furthermore,with regard to the delivery of the tomato juice instead ofthe tomato sauce,there is grave doubt that if Allen actuallymade this mistake,itwas called to the attention of theRespondent before Allen's discharge.Thisis so becauseRespondent's employees work on Saturday. Yet, TomGerken testified that Allen'smistake was corrected on thefollowingMonday.If the mistake was as critical as TomGerken testified,certainly the mistake would have beencorrected on Saturday when the Respondent's drivers wereavailable to make such correction. Accordingly, for theseand other flaws in the testimony of Tom Gerken,IcreditAllen's versions of what occurred over those of Gerken.We come now to the merits of the various allegations ofthe complaint.The first allegation is that on February 9,Tom Gerken, after asking Allen about the union contractand after telling Allen that the latter was to be laid off for aday, said"If you're going to show me a hard time, I'mgoing to show you that I can show you a hard time."Although this statement does not, in and of itself,contain athreat to interfere with Allen's legitimate union activities,in the context of the entire conversation and in the contextof the announcement of the layoff only a few days afterAllen told Tom Gerken that the employeeswere going tohold a meeting to discuss the provisions of a new contract,leads to the conclusion that this otherwise rather ambigu-ous statement constituted a threat to Allen that Respon-dent would in some manner retaliate against Allen if thelatter persisted in pursuing the matter of the new contracton behalf of the Union.This is clearly a threat interferingwithAllen'sright to engage in union activity and,accordingly,isviolative of Section 8(a)(1) of the Act.With regard to the layoff of February 12, 1 would haveunder different circumstances perhaps come to theconclusion that Allen was,indeed,laid off because of poorwork performance and in order to give him an opportunityto obtain a different job. However,the timing of this layoffis extremely critical.At noted,Gerken told Allen that thelatter would be laid off a few days after Allen told him thatthe employees were going to draw up proposals for a newcontract the following week.As above recited,the Unionhad requested negotiations toward a new contract almost ayear prior to February 9, 1973. The Respondent hadignored this request and had, indeed,given the employeesraiseswithout the consent of or negotiations with theUnion. Then, suddenly, due to Allen's visit with Lueke-meyer, the Union was back in the picture and Respondenthad to face the possibility of demands which it would nothave had to face had the Union not been brought back intothe picture.Thus,it is quite evident that Tom Gerken wassubstantially irritated upon learning of the Union meeting,and probable new demands.The layoff announcement,which came only a few days later,I find,was in retaliationforAllen'sadmittedactivityin bringing the otherwisemoribund union situation back to life.Iconclude,therefore,that the layoff was in retaliation for Allen'sunion activity and was, therefore, discriminatory and inviolation of Section 8(a)(3) of the Act.In arriving at this conclusion,Inote that despite theRespondent's contention that Allen was laid off for poorwork performance,Allen was given a $100 Christmasbonus only a little more than a month before the layoff.Moreover,the Respondent must have considered Allen adesirable employee up to the date of February 9 because ithad permitted Allen to use the Respondent's truck forpersonal purposes whenever Allen asked for the same.However,with regard to George Gerken's remark toAllen on the afternoon of May 3,1973, I draw a conclusionthat there was no impropriety.As noted above,it is truethat prefacing this remark George Gerken reminded Allenof the many good things that the Respondent had done forhim and that this followed the question,rhetorical innature,regarding what Allen was trying to do to theRespondent. Nevertheless,the mere statement by GeorgeGerken that Tom Gerken could lay off or fire Allen anytime the latter wished,was not a threat,but rather, amistaken explanationby George Gerken of what heconsidered to be the merits of the layoff of Allen onFebruary12.Gerken testified that he was not present atthe time that Allen was laid off and knew only that his sonhad told him that it was done as a disciplinary measurebecause of Allen's poor work performance. In this context,Ido not find that the remark to the effect that Tom Gerkencould lay Allenoff or discharge Allen at will interferedwith or threatened Allen with discharge in any mannerviolative of Section 8(a)(1) of the Act.There remains for disposition the allegation that Allenwas discharged on May 3,1973,because he filed agrievance against the Respondent with the Union and forother protected concerted activity. I have heretofore set GERKEN & SONS WHOLESALE FOODS389forth the reasons why I do not credit Tom Gerken. Amongthose reasons is the fact that Gerken was not specific whenhe testified that other employees had been discharged forlike reason,and that although he contended Allen made sixmistakes,he could give details of only four allegedmistakes that Allen made during Allen's final week ofemployment.Besides being the basis for refusing to creditTom Gerken,Ialso conclude that these very factors tendto show that the Respondent'spurported reasons fordischarging Allen are pretextual.In support of the foregoing conclusion,Ihave reliedupon the fact that the day before Allen's discharge, at ameeting with Union Business Agent Luekemeyer, TomGerken had been persuaded by Luekemeyer that Allenmust be paid the day's pay for February 12, whichpayment Gerken had refused consistently up to the timethat a formal grievance was filed.Furthermore,Inote thatthiswas the first formal grievance filed against theRespondent.This could have had a very irritating effectupon Tom Gerken.Additionally,Inote the Gerkens'annoyance with Allen during the conversation of Thurs-day,May 3,which evidenced their attitude toward Allenfor filing the grievance.Other factors taken into considera-tion in coming to the conclusion that the reasons given forAllen's discharge were pretextual,are the fact that thetiming of the discharge so soon after Respondent had beenforced by the Umon to acquiesce in the Union's demandthatAllen be paid for the day's work of the day ofFebruary 12;the fact that the Respondent in its testimonydid not deny the mistakes made by other employees whichwere far more costly to the Respondent than the mistakesmade by Allen;the fact that the Respondent gave Allenthreecheckswithin a very few minutes after Alleninformed Tom Gerken of the broken jar of barbecue whichleads to the strong suspicion that the checks were writtenbefore Allen informed Tom Gerken of the breakage; andthe fact that although the Respondent alleges that Allenmade mistakes during the week ending May 4, in theconversation of Thursday afternoon preceding the dis-charge,nothing was said to Allen with regard to themistakes,especially the mistakes allegedly made concern-ing the Mascoutah school distnct, which Respondentclaimed was its biggest customer.Yet, this mistake wouldhave to have been known to the Respondent prior to thatThursday conversation.Since the alleged reason for theearlier layoff was for discipline,certainly the Respondentwould have mentioned the later mistakes to Allen indiscussing with him the grievance over the layoff.Thus I find and conclude that Respondent's contentionthatAllen was discharged solely because of poor workperformance is without merit. I find and conclude thatRespondent'sannounced reasons for Allen'sdischargewere pretextual and that Allen was discharged because hesuccessfully prosecuted the written grievance against theRespondent through the Union on the day before he wasdischarged.In coming to the foregoing conclusion,Ihave notignored the testimony of Luekemeyer to the effect that thiswas the first grievance that had been filed against theRespondent in the years during which the Respondent andthe Union had a bargaining relationship.Moreover, I havetaken into consideration the fact that the Union and theRespondent came to a satisfactory conclusion with regardto the negotiations for a new contract and signed suchbargaining agreement on March 30,1973, without anyappreciable amount of difficulty.However,it is readilyperceivable that even an employer with a good laborrelationshistorywould be even more piqued at anemployee who filed a formal grievance and successfullyprosecuted the same than would be an employer who hadhad numerous grievances filed against it.Itherefore conclude that the discharge of Allen wasdiscriminatory for all of the foregoing reasons and that,accordingly,such discharge was in violation of Section8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of theRespondent described in section I, above,have a close,intimate and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found,as set forth above, that the Respondenthas engaged in certain unfair labor practices,itwillberecommended that it cease and desist therefrom and takecertain affirmative action, set forth below,designed toeffectuate the policies of the Act.It having been found that the Respondent,by threaten-ing reprisals against an employee for the latter's engaginginunion or otherwise protected concerted activity, hasrestrained and coerced employees in violation of Section8(a)(1) of the Act,I shall recommend that the Respondentcease and desist therefrom.Having found that the Respondent discriminatorilydischargedDennis G.Allen, I shall recommend thatRespondent offer Allen immediate and full reinstatementto his former or substantially equivalent position,withoutprejudice to his seniority or other rights and privileges. Inaddition,Ishall recommend that the Respondent makeAllen whole for any loss he may have suffered by reason ofthe discrimination against him by payment to him of a sumofmoney equal to that which he would normally haveearned from the date of his discharge,less net earningsduring said period.Backpay shall be computed withinterest on a quarterly basis in the manner described by theBoard in F.W.WoolworthCompany,90 NLRB 289,291-295;IsisPlumbing&Heating Co.,138 NLRB 716.Upon the basis of the above findings of fact and uponthe entire record in the case,Imake the following:iCONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.2.The Union is a labor organization within themeaning of Section 2(5) of the Act. 390DECISIONSOF NATIONALLABOR RELATIONS BOARD3.By threatening its employee with reprisal for engag-ing in union or other protected concerted activity, theRespondent has interfered with, restrained and coerced itsemployees in the exercise of the rights guaranteed saidemployees in Section 7 of the Act and thereby Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.By discriminatorily discharging its employee DennisG. Allen, the Respondent has violated Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(b) ofthe Act, I hereby issue the following recommended:ORDERSRespondent,Gerken& Sons Wholesale Foods, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening its employees with reprisals because ofthe employees' union or otherwise protected concertedactivities.(b)Discouraging membership in Chauffeurs & HelpersLocal Union No. 50, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or any other labor organization, bydischarging any employee for engaging in union orprotected concerted activity, or by discriminatingagainstemployees in any othermanner inregard to their hire andtenure of employment or any term or condition ofemployment.(c) In any like or similar manner interfering with,restraining or coercing its employees in the exercise of theirrights to form, join,assist,or be represented by Chauffeurs& Helpers Local Union No. 50, affiliated with Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other organization, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activity for thepurposes of collective bargaining, or other mutual aid orprotection, or to refrain from any and all such activityexcept to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized in Section8(a)(3) and as guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Dennis G. Allen immediate and full reinstate-ment to his former or substantially equivalent position,without prejudice to his seniority or other rights andprivileges enjoyed, and make him whole for any loss ofearnings he may have suffered by reason of the discrimina-tion against him in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve, and upon request, make available to theBoard or its agents for examination and copying, allpayroll records, social security payment records andreports and all other reports necessary to analyze theamount of backpay due under this order.(c) Post at its office in Belleville, Illinois, at places whersrnotices to employees are customarily posted, copies of thenotice attached hereto marked "Appendix." 10 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 14, after being duly signed by Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 14, inwriting,within 20 days from the date of this Order whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein bedismissed insofar as it alleges violations of the Act notfound herein.B In the event no exceptions are filed as providedby Sec102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec102.48 of theRules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes10 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTthreatenwith reprisals any of ouremployees because said employees engage in union orother protected concertedactivities.WE WILL NOT discharge any of our employees forfiling grievances under our contract with Chauffeurs &Helpers Local Union No. 50, or for engaging in anyother union or protected concerted activities.WE WILL offerDennisG. Allen fullreinstatement tohis former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and we will make him whole for any losses he may havesuffered as a result of our discrimination against him.WE WILL NOT in any like or similar manner interferewith, restrain, or coerce our employees in the exerciseof their right to form, join, or assist or be representedby Local 50 of the Teamsters, or any other labororganization, to bargain collectively through represent-ativesof their own choosing or engage in otherconcerted activity for the purpose of collective bargain-ing or other mutual aid or protection or to refrain fromany or all such activity.GERKEN & SONSWHOLESALE FOODS(Employer) GERKEN & SONS WHOLESALE FOODS391DatedByor covered by any other material. Any questions concern-(Representative)(Title)ing this notice or compliance with its provisions may bedirected to the Board's Office,210 North 12th Boulevard,Thisisan official notice and must not be defaced byRoom 448, St.Louis,Missouri63101,Telephoneanyone.314-622-4167.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,